Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 15, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160153                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160153                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 348111
                                                                    Macomb CC: 2014-002139-FH
  JASON ANTHONY SIEGEL,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 3, 2019 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration of: (1)
  whether the defendant knew or had reason to know the video he posted on Facebook “could
  cause 2 or more separate noncontinuous acts of ‘unconsented contact’ with the victim,” see
  MCL 750.411s(1)(a), see also MCL 750.411s(8)(j) (defining “unconsented contact”);
  Buchanan v Crisler, 323 Mich App 163, 179-181 (2018) (providing examples of conduct
  typically supporting cyberstalking convictions under MCL 750.411s); and (2) if the
  defendant did not know or have reason to know that posting the video could cause two or
  more separate “unconsented contacts” with the victim, whether the defendant can obtain
  relief under MCR 6.500, et seq. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 15, 2020
           b0512
                                                                               Clerk